Citation Nr: 9916983	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for resection of the left 
second toe due to osteomyelitis, with syndactylization of the 
left second and third toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this matter has been obtained.

2.  The veteran underwent surgery for resection of the left 
second toe due to osteomyelitis, with syndactylization of the 
left second and third toes, while in service.


CONCLUSION OF LAW

Resection of the left second toe due to osteomyelitis, with 
syndactylization of the left second and third toes, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
service connection for osteomyelitis of the left second toe 
with syndactylization of the second and third toes is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding the veteran's claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

The law and regulations provide that service connection may 
be established for disability resulting from injury suffered 
or disease contracted in line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Here, there is no service entrance examination report in the 
veteran's service medical records.  According to a February 
1973 service clinical record the veteran had a history of 
osteomyelitis of the proximal phalanx of the left second toe.  
The February 1973 service clinical record further detailed 
that, in June 1972, service surgeons resected the veteran's 
proximal phalanx and syndactylized the second and third toes 
to provide stability.  Subsequent service medical records 
show follow-up treatment for his post operative left foot 
condition.  According to a January 1974 service outpatient 
note, the veteran provided a history that he had injured his 
left foot seven years before, and he developed osteomyelitis.  
The Board has found no separation examination report in the 
service medical records.  

Post service medical records, primarily from the 1990's show 
that the veteran continued to complain of pain resulting from 
the residuals of the resected phalanx and syndactylization of 
the second and third toes.  

In September 1996, the veteran testified before a hearing 
officer at the RO with respect to this claim.  In summary, he 
recollected that sometime prior to service he stepped on a 
nail with his left foot.  Although he did not remember the 
specific date of the injury, he indicated that it may have 
been in school.  Essentially, he reported that the wound 
healed and he later entered the military.  After about four 
months of service, he began to experience problems with the 
left foot.  Eventually, service surgeons resected his left 
second toe due to osteomyelitis.

The Board has carefully reviewed the medical evidence 
pertaining to the events during, and subsequent to service, 
and has found that there is no competent evidence of record 
showing that the veteran had osteomyelitis of the left second 
toe prior to or upon entrance into service.  Without a 
service entrance examination report, the Board must presume 
that the veteran was in sound condition with respect to his 
left second toe when he entered service.  Furthermore, the 
service medical records show that the veteran served over a 
year before receiving treatment for this condition.  Hence, 
without any competent evidence to the contrary, it is the 
decision of the Board that the evidence supports entitlement 
to service connection for resection of the left second toe 
due to osteomyelitis, with syndactylization of the left 
second and third toes.

The Board acknowledges that the RO based its decision 
primarily on the veteran's January 1974 inservice statement 
that he had injured his foot prior to service.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that while a lay person is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  Hence, since the veteran is not competent to link 
his preservice left foot injury to the osteomyelitis 
diagnosed in service, the Board cannot find the veteran's 
hearsay statement contained in the January 1974 service 
medical record competent evidence of a preexisting 
disability.  Therefore, without competent evidence that the 
veteran's osteomyelitis of the left second toe existed prior 
to service, the Board finds that the veteran is entitled to a 
grant of service connection for resection of the left second 
toe due to osteomyelitis, with syndactylization of the left 
second and third toes.







ORDER

Service connection for resection of the left second toe due 
to osteomyelitis, with syndactylization of the left second 
and third toes is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

